
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.7


Confidential

JDS Uniphase Corporation
1768 Automation Parkway
San Jose, California 95131

July 18, 2003

Dr. Jozef Straus

Dear Jozef:

        On behalf of the JDS Uniphase Board of Directors, I am taking this
opportunity to thank you wholeheartedly for your many years of leadership, first
as a founder and Chief Executive Officer of JDS Fitel, and currently as Chief
Executive Officer of JDS Uniphase. Through the ups and downs your wisdom and
guidance have been invaluable to Board, the employees and the stockholders. Your
warm heart, sense of humor and unflagging devotion to this Company and its
people have been an inspiration to us all and a constant source of support in
good times and bad. With your proposed retirement from the role of Chief
Executive Officer, we are extremely pleased that, in such event, you have
decided to continue to support this Company as a Director and as an executive.
You are a unique and valuable resource and we look forward to the years ahead as
we continue to work together to build our company and support the long-term
interests of the stockholders.

        This letter will confirm the Board's proposal for the terms of your
continued employment by the Company. This proposal reflects the parties' present
intention, but is not binding on either party and is conditioned upon (a) the
employment of Kevin Kennedy as Chief Executive Officer of the Company, upon
terms and conditions acceptable to the Board and Mr. Kennedy, on or prior to
September 30, 2003, (b) the execution of a definitive amendment to your current
employment agreement reflecting the terms of the below proposal, and (c) the
approval of the terms hereof by the Board of Directors.

Proposal

A.Commencing concurrently with Mr. Kennedy's employment as Chief Executive
Officer, you would continue your employment with the Company as Founder Emeritus
and Advisor to the CEO. The term of this employment would expire concurrently
with the expiration of your current employment agreement (i.e., July 6, 2004).
During this period, you would continue to receive the salary, bonus and other
benefits provided for in your current employment agreement. Your position as a
member of the Board of Directors would not be affected by this transition;
provided that you would relinquish the "Co-Chairman" title.

B.At the expiration of the term or your current employment agreement, your
continued role as an employee of the Company (as Founder Emeritus and Advisor to
the CEO or in an alternative capacity, such as a consultant) would be subject to
your agreement and the agreement of the Chief Executive Officer and the Board of
Directors. The terms of any such engagement would be as agreed by such parties.
Also, upon such expiration, and for so long as you remained a member of the
Board of Directors, you would be eligible for all non-executive Director
compensation and retirement benefits related thereto.

C.For so long as you continue as an employee of the Company (in any capacity),
you will continue to receive all customary health benefits with extension as
applicable to Canadian employees.

D.As you will continue to be the Chief Executive Officer at the time of the
pending executive officer semi-annual option grant, you would be eligible for,
and, subject to Board approval, would receive, the grant currently proposed for
the Chief Executive Officer. All subsequent stock option and other equity grants
to you would be in accordance with the non-executive

--------------------------------------------------------------------------------

Director program, with respect to which you would be eligible commencing with
the transition of the Chief Executive Officer.

E.Your current employment agreement would be modified to provide that all stock
options granted to you at any time during which you are an employee (in any
capacity) of the Company would be modified such that, upon the later of (a) the
termination of your employment as an employee (in any capacity) of the Company,
and (b) the termination of your membership on the Board of Directors, all then
vested options would be exercisable for the full term of the applicable grant.

F.Your current change of control agreement, which expires on July 6, 2004, would
continue, unaffected by this proposal.

        If this proposal is acceptable to you, please acknowledge your
acceptance below. On behalf of the Board of Directors, I look forward to
continuing our long and productive relationship.

    Very truly yours,
 
 
      /s/  MARTIN A. KAPLAN      

--------------------------------------------------------------------------------

Martin A. Kaplan
Chairman of the Board of Directors
Acknowledged and Agreed:
 
 
 
 
  /s/  JOZEF STRAUS      

--------------------------------------------------------------------------------

Jozef Straus    

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.7

